       Case 4:21-cv-05081-TOR      ECF No. 11   filed 08/26/21   PageID.87 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    BAKER PRODUCE INC, a
      Washington corporation,                      NO: 4:21-CV-5081-TOR
 8
                               Plaintiff,          ORDER OF DISMISSAL WITH
 9                                                 PREJUDICE
            v.
10
      PENN MILLERS INSURANCE
11    COMPANY,

12                             Defendant.

13

14

15         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss. ECF

16   No. 10. The parties agree that Plaintiff Baker Produce’s claims against Defendant

17   PMIC have been fully resolved, and all such claims should be dismissed in their

18   entirety with prejudice and without fees or costs to any party. The Court has

19   reviewed the record and files herein, and is fully informed.

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 4:21-cv-05081-TOR      ECF No. 11    filed 08/26/21   PageID.88 Page 2 of 2




 1         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 2   a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4      1. The parties’ Stipulated Motion to Dismiss, ECF No. 10, is GRANTED.

 5      2. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 6         DISMISSED with prejudice and without fees or costs to any party.

 7      3. All deadlines and hearings are VACATED.

 8         The District Court Executive is directed to enter this Order and Judgment of

 9   Dismissal, furnish copies to counsel, and CLOSE the file.

10         DATED August 26, 2021.

11

12                                  THOMAS O. RICE
                                 United States District Judge
13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
